TASHIMA, District Judge,
concurring:
While I concur in Judge Anderson’s opinion, I write separately to set forth an additional reason why I vote to affirm the three-judge district court’s denial of declaratory relief.
The primary issue raised by appellant Intake Water Company (“appellant” or “Intake”) is best stated in its own words:
Intake’s fundamental contention is that the scope and meaning of congressional consent to an interstate compact will vary from compact to compact____ The circumstances surrounding the grant of congressional consent to an interstate compact must be examined in each instance on an ad hoc basis____ [Ajbsent specific indications to the contrary, congressional consent does not also operate as a kind of blanket approval for state actions under a compact which otherwise would violate Commerce Clause restrictions.
Reply Brief for Appellant at 3 (footnote omitted). The majority opinion does not address this issue.1 Rather, we have applied what is, in effect, a per se rule that when Congress approves a compact, it ipso facto converts the provisions of the compact into federal law sufficient to immunize the compact from Commerce Clause attack.2 Majority opinion at 570.
I acknowledge that, in so doing, we have considered and rejected Intake’s contention that we must examine the circumstances surrounding Congress’ action in order to determine whether it intended to grant Commerce Clause immunity. While arguing strenuously that its position is supported by the case law, Intake acknowledges that it advances a novel proposition (i.e., that, in terms of the issue it tenders, this is a case of a first impression). None *571of the many cases cited by Intake squarely supports its contention. The real issue raised by appellant is what inference should be drawn from an essentially silent congressional record, which is the case here. Neither the Act of Consent to the Yellowstone River Compact, Pub.L. No. 231, 65 Stat. 663 (1951), nor its legislative history, discloses that Commerce Clause immunity was expressly considered. Appellant contends that such a silent record compels the conclusion that Congress, in approving a compact, intended not to immunize it from Commerce Clause attack.
By rejecting appellant’s contention, we merely ascribe to Congress the intent plainly to be inferred from its action, i.e., that it intended to do what it did — approve the Yellowstone River Compact without reservation.3

. Neither, insofar as I can tell, did the district court. See Intake Water Co. v. Yellowstone River Compact Comm’n, 590 F.Supp. 293, 296-97 (D.Mont.1983) (per curiam).


. We are not here concerned with the hypothetical situation where the statute or its legislative history may be read as affirmatively disclosing an intent to the contrary.


. Congress has "expressly reserved” in the Act of Consent the "right to alter,- amend or repeal” its consent to the Compact. Pub.L. No. 231 § 2, 65 Stat. 663, 671 (1951). From this, we may infer two things. First, that Congress reserved all that it intended to reserve when it approved the Compact. And, second, that Congress may, at any time, change its mind and withdraw Commerce Clause immunity.